Citation Nr: 1451412	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for service-connected degenerative joint disease of the lumbar spine [herein lumbar spine disability], evaluated at 10 percent prior to March 12, 2008 and 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1958 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the rating for the Veteran's service-connected lumbar spine disability at 10 percent.  A May 2009 rating decision increased the rating for the Veteran's service-connected lumbar spine disability to 20 percent, effective March 2008.  

Subsequent to the last Supplemental Statement of the Case issued in September 2011, additional evidence was received, however, in the Veteran's representative's September 2014 Appellant's Brief, review of this evidence by the Agency of Original Jurisdiction (AOJ) was waived.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination with respect to his service-connected lumbar spine disability in August 2011.  In an October 2011 statement, the Veteran referenced his lumbar spine "worsening."  As the Veteran's statement indicates possible increased severity of the Veteran's service-connected lumbar spine disability, he must be afforded a new VA examination to address the current severity of this condition.

Additionally, on remand, all outstanding VA treatment records must be obtained.  VA treatment records in VBMS (receipt date June 2010) included records from December 2006 to May 2010 and appear to be complete.  Additional VA treatment records in VBMS (receipt dates of September 2011) included records from November 1998 to September 2011.  These records, however, do not appear complete, as the Veteran's representative submitted VA treatment records in January 2011 that contained records not found in the VA treatment records with receipt dates of September 2011.  As such, all VA treatment records from May 2010 must be obtained.  In addition, VA treatment records from May 2006 (one year prior to the Veteran's claim being filed in May 2007) to December 2006 do not appear to be of record and also must be obtained on remand.  To assist in obtaining all outstanding VA treatment records, the Board notes that a July 2011 VA treatment note stated that the Veteran was planning to move to Iowa and was planning to change his medical care to VA in Iowa.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, to include from May 2006 to December 2006 and from May 2010.  To assist in obtaining all outstanding VA treatment records, the Board notes that a July 2011 VA treatment note stated that the Veteran was planning to move to Iowa and was planning to change his medical care to VA in Iowa.  
 
2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected lumbar spine disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.  If it is not feasible to provide such information with respect to repetitive use or flare-ups, the examiner should explain why.  

The examiner should also address whether there are any neurologic abnormalities associated with the service-connected disability. 

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



